Title: To Benjamin Franklin from John Torris, 27 December 1779
From: Torris, John
To: Franklin, Benjamin


Honnoured Sir
Dunkerque The 27th. December 1779
I This Moment receive the Petition to Your Excellency from Our Surgeon Boutey. Was this restless man a Good Subject, he certainly wou’d not have troubled Your Excellency on a Matter which he well knew, was not in my power to perform untill I had received from Morlaix the Accounts of the Sales of the prises, the amount of Same, & the remainder of the Ransoms, & ’tis what I do not Expect for some Weeks. All I Cou’d do, from honesty, for him, the Crew, & Concerns, was to divide the Money I Got, & ’tis what I carefully & Scrupulously have done, & the said Boutey has got above 50 Louis dor; He knows Very well that my most ardent Wishes are to Settle the First Cruise of the Black Prince as soon as possible, that I want no kind of Sollicitations on the head, but I press our Correspondants every where all in My Power, to be Enabled to finish.
The Black Prince & Princess are Sailed the 21st. inst. & I should have had The honour to write Your Excellency of it, had not Mr Coffyn done it him Self. I hope I shall Soon have The Satisfaction to Inform Your Excellency of Some Good prises & Ransoms & of deeds which will much displease our Ennemies.
I have the honnour to be With gratitude & Respect Honnd. Sir Your most Humble & most Obedient Servant
J. Torris
His Excellency Benjn. Franklin.
 Notation: T Torris. Decr. 27. 1779